                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

MATTHEW A. MISHAK,                               )        CASE NO. 1:17CV1543
                                                 )
                      Plaintiff,                 )
                                                 )
                      v.                         )        MAGISTRATE JUDGE
                                                 )        JONATHAN D. GREENBERG
SCOTT F. SERAZIN, et al.,,                       )
                                                 )
                                                 )        JUDGMENT
                      Defendants.                )
                                                 )

       Consistent with this Court’s contemporaneously filed Memorandum of Opinion and

Order, judgment is entered in favor of Defendants Scott F. Serazin and the City of Elyria with

respect to Plaintiff Matthew Mishak’s federal claims. The Court declines to exercise

supplemental jurisdiction over Plaintiff’s state law claims (i.e., Counts One, Two, Four, Six,

Eight, and Ten) and hereby dismisses said claims without prejudice.

       IT IS SO ORDERED.


                                                      s/Jonathan D. Greenberg
                                                     Jonathan D. Greenberg
                                                     United States Magistrate Judge
Date: October 30, 2018




                                                1
